                                                           Confidential Bakalar DEF 000001

 Case
EXH 1 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-7
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 1 of 44
                                    Page 1 of 44
                                           Confidential Bakalar DEF 000002

 Case
EXH 1 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-7
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 2 of 44
                                    Page 2 of 44
                                                           Confidential Bakalar DEF 000003

 Case
EXH 1 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-7
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 3 of 44
                                    Page 3 of 44
                                                           Confidential Bakalar DEF 000004

 Case
EXH 1 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-7
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 4 of 44
                                    Page 4 of 44
                                                           Confidential Bakalar DEF 000005

 Case
EXH 1 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-7
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 5 of 44
                                    Page 5 of 44
                                           Confidential Bakalar DEF 000006

 Case
EXH 1 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-7
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 6 of 44
                                    Page 6 of 44
                                                           Confidential Bakalar DEF 000007

 Case
EXH 1 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-7
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 7 of 44
                                    Page 7 of 44
                                                           Confidential Bakalar DEF 000008

 Case
EXH 1 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-7
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 8 of 44
                                    Page 8 of 44
                                                           Confidential Bakalar DEF 000009

 Case
EXH 1 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-7
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 9 of 44
                                    Page 9 of 44
                                            Confidential Bakalar DEF 000010

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 10
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 10 of 44
                                            Confidential Bakalar DEF 000011

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 11
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 11 of 44
                                            Confidential Bakalar DEF 000012

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 12
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 12 of 44
                                            Confidential Bakalar DEF 000013

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 13
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 13 of 44
                                            Confidential Bakalar DEF 000014

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 14
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 14 of 44
                                            Confidential Bakalar DEF 000015

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 15
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 15 of 44
                                            Confidential Bakalar DEF 000016

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 16
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 16 of 44
                                            Confidential Bakalar DEF 000017

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 17
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 17 of 44
                                                            Confidential Bakalar DEF 000018

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 18
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 18 of 44
                                                            Confidential Bakalar DEF 000019

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 19
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 19 of 44
                                                            Confidential Bakalar DEF 000020

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 20
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 20 of 44
                                                            Confidential Bakalar DEF 000021

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 21
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 21 of 44
                                                            Confidential Bakalar DEF 000022

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 22
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 22 of 44
                                            Confidential Bakalar DEF 000023

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 23
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 23 of 44
                                                            Confidential Bakalar DEF 000024

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 24
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 24 of 44
                                            Confidential Bakalar DEF 000025

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 25
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 25 of 44
                                            Confidential Bakalar DEF 000026

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 26
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 26 of 44
                                            Confidential Bakalar DEF 000027

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 27
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 27 of 44
                                            Confidential Bakalar DEF 000028

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 28
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 28 of 44
                                            Confidential Bakalar DEF 000029

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 29
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 29 of 44
                                            Confidential Bakalar DEF 000030

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 30
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 30 of 44
                                            Confidential Bakalar DEF 000031

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 31
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 31 of 44
                                            Confidential Bakalar DEF 000032

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 32
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 32 of 44
                                                            Confidential Bakalar DEF 000033

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 33
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 33 of 44
                                                            Confidential Bakalar DEF 000034

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 34
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 34 of 44
                                                            Confidential Bakalar DEF 000035

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 35
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 35 of 44
                                                            Confidential Bakalar DEF 000036

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 36
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 36 of 44
                                                            Confidential Bakalar DEF 000037

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 37
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 37 of 44
                                            Confidential Bakalar DEF 000038

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 38
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 38 of 44
                                            Confidential Bakalar DEF 000039

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 39
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 39 of 44
                                            Confidential Bakalar DEF 000040

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 40
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 40 of 44
                                            Confidential Bakalar DEF 000041

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 41
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 41 of 44
                                            Confidential Bakalar DEF 000042

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 42
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 42 of 44
                                            Confidential Bakalar DEF 000043

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 43
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 43 of 44
                                            Confidential Bakalar DEF 000044

Case
EXH 1 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-7& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 44
                                                              for Summary    of 44
                                                                          Judgment
                                   Page 44 of 44
